Citation Nr: 1631052	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-30-342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional vocational rehabilitation services under 38 U.S.C., Chapter 31.

(The issues of entitlement to service connection for a bilateral lower extremity disability, a thoracic spine disability and a left shoulder disability are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to July 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that training to become a motorcycle or small engine mechanic was not approved because such occupations were likely to aggravate the Veteran's service-connected disabilities.  In July 2011, a Travel Board hearing was held before an Acting Veterans Law Judge; a transcript is in the record.  

In March 2016 VA informed the Veteran that the Acting Veterans Law Judge who conducted the July 2011 hearing was no longer employed by the Board.  He was offered the opportunity for another hearing before a Veterans Law Judge who would decide his appeal.  He did not respond, and is presumed to not desire another hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Board remanded the matter of entitlement to additional vocational rehabilitation services for an opinion as to whether the Veteran's service-connected disabilities prevented him from performing the duties of a small engine mechanic.  It was noted that the training sought was denied because it was determined that it was likely to aggravate his service-connected disabilities.  While the examiner provided opinions regarding the Veteran's left shoulder, lower extremities and thoracic spine disabilities, he did not offer the specific opinion sought, leaving the critical medical question unanswered.  Under governing caselaw, the Board is required to remand for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to assess the Veteran's cervical spine.  The entire record should be reviewed by the examiner.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion as to whether the Veteran's service connected residuals of a C-5 fracture would indeed be aggravated by work as a small engine mechanic.  The examiner must explain the rationale for the opinion.

2.  The AOJ should then review the record and readjudicate the Veteran's claim for additional vocational rehabilitation under Chapter 31.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

